Order entered February 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00420-CR

                      ISRAEL MANUEL RIOS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75738-V

                                      ORDER

      Before the Court is the State’s February 22, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief

received with the motion filed as of the date of this order.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE